Citation Nr: 1606857	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  11-20 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a rating in excess of 10 percent for cervical strain with degenerative disc disease and degenerative arthritis, status-post head trauma and cervical discectomy with disc replacement at C6-7 and scar (hereinafter "cervical spine disability").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1986 to March 1990 and from January 1991 to March 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied a rating in excess of 10 percent for the Veteran's service-connected cervical spine disability and denied entitlement to a temporary total evaluation for treatment of a service-connected disability requiring convalescence.  

The Veteran had initiated an appeal of the denial of entitlement to a temporary total evaluation for treatment of a service-connected disability requiring convalescence.  See May 2010 notice of disagreement (NOD).  However, a May 2011 rating decision granted such benefit, effective from August 4, 2009, to October 1, 2009.  The Veteran did not file an NOD with the effective dates assigned for the award of the temporary total evaluation.  Consequently, that matter is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (explaining that where a claim is granted during the pendency of an appeal, a second NOD must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability).

In October 2015, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  At the videoconference hearing, the Veteran submitted additional evidence with a waiver of initial Agency of Original Jurisdiction (AOJ).  38 C.F.R. § 20.1304 (2015).  He also sought, and was granted, a 90-day abeyance period for the submission of additional evidence.  38 C.F.R. § 20.709 (2015).  That period of time has lapsed and no additional evidence was received.  Hence, the claim will be considered based on the current record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A claimant is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Reexaminations, including periods of hospital observation, will be requested whenever VA determines there is a need to verify either the continued existence or the current severity of a disability.  38 C.F.R. § 3.327 (2015).

The Veteran was last provided a VA examination for his service-connected cervical spine disability in August 2011.  After reviewing the symptoms he reported during the August 2011 examination and the symptoms he reported having at the October 2015 videoconference hearing, it is the Board's opinion that a new examination is necessary to properly assess the current severity of his service-connected disability.  

The Board notes further that it was the Veteran's and his representative's contention at the October 2015 videoconference hearing that the August 2011 VA examination was inadequate.  Specifically, they point out that as part of the August 2011 VA examiner's examination of the Veteran, she reviewed the results from an X-ray conducted in 2005 without obtaining a new X-ray.  It is the Veteran's and his representative's contention that an updated X-ray is necessary to properly evaluate the current severity of the Veteran's service-connected disability given that he underwent surgical treatment for his cervical spine in 2008, after the 2005 X-ray was conducted.  As noted, this claim is being remanded for a new VA examination.  During that examination, the VA examiner will have an opportunity to determine whether any additional/updated diagnostic testing (to include an X-ray) is necessary, and if not, to comment on why such additional/updated diagnostic testing is not necessary.

Finally, a review of the record shows that VA treatment records through February 2011 have been associated with the record.  At the October 2015 videoconference hearing, the Veteran testified that he continues to receive treatment for his service-connected cervical spine disability, and indicated that he had an upcoming appointment with his treating healthcare provider in November 2015.  It was also indicated at the October 2015 videoconference hearing that the Veteran receives treatment from a private healthcare provider for his cervical spine disability when, at the August 2011 VA examination, it was reported that he went to only the VA Medical Center in Colorado Springs, Colorado, for treatment.  On remand, clarification should be obtained from the Veteran as to whether he is in receipt of private and/or VA treatment for his cervical spine disability.  Thereafter, any records of treatment he has received during the appeal period (i.e., those records not already associated with the claims file) for his service-connected disability should continue to be obtained and associated with the record.  See also Hart v. Mansfield, 21 Vet App 505 (2007) (holding that "staged" ratings are appropriate in an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings).

Accordingly, the case is REMANDED for the following actions:

1. 	 Contact the Veteran and request that he identify the provider(s) of all treatment or evaluation he has received for his service-connected cervical spine disability, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such treatment or evaluation.

Obtain complete records of all such treatment and evaluation from all sources identified by the Veteran. 

2. 	Secure for the claims file all relevant VA treatment records from the Veteran's local VA Medical Center (dated from February 2011 to present).  

3. 	After the foregoing development has been completed, the Veteran should be scheduled for a VA examination to determine the current severity of his service-connected cervical spine disability.  The claims file and copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent complaints and medical history should be elicited.  Any indicated studies, to include an updated X-ray study, should be performed.  If it is the examiner's opinion that an updated X-ray study is not necessary for a proper evaluation of the current severity of the Veteran's cervical spine disability, his or her reasoning must be detailed for the record.  

The examiner's clinical findings should be set forth in detail, and the examination report should include active and passive ranges of motion of the cervical spine (in degrees).  Any further limitation of motion due to pain should be reported.  The examiner should also ascertain whether there is evidence of favorable or unfavorable ankylosis of the cervical spine, and state whether there is weakened movement, excess fatigability, or incoordination attributable to the degenerative changes in the Veteran's cervical spine.  If so, and if feasible, these determinations should be expressed in terms of the degree of additional range of motion lost due to such factors.  

The examiner must explain the rationale for all opinions given.  If he or she is unable to provide any opinion sought, it must be so noted for the record, and the reason therefore explained.

4. 	After all the development requested above has been completed, review the file and ensure that the development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above, and re-adjudicate the claim.  If the benefit sought remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)














This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

